EXHIBIT 10.11

 

LOGO [g838776img001.jpg]

MKS Instruments, Inc.

Bonus Award Agreement under

162(m) Executive Cash Incentive Plan

This agreement (the “Agreement”) is entered into as of the [date], between MKS
Instruments, Inc., a Massachusetts corporation (“MKS” or the “Company”) and
[            ] (the “Participant”). This Agreement sets forth the terms and
conditions of the bonus award the Participant is eligible to receive pursuant to
the MKS 162(m) Executive Cash Incentive Plan (the “162(m) Plan”), and is subject
to the terms, conditions and limitations of such plan. For valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

1. Determination of a Participant’s Bonus Amount:

The Participant’s actual bonus payout under this Agreement, if any, will be
determined by multiplying the Participant’s Target Bonus Amount by the Corporate
Performance Multiplier, each as defined below. The Corporate Performance
Multiplier may range from zero for achievement below the specified minimum
annual corporate goal to a maximum of 200% for achievement of the maximum annual
corporate goal. Therefore, the maximum payout possible for the Participant under
this Agreement is 200% of Participant’s Target Bonus Amount and the minimum
payout possible is zero.

2. Participant’s Target Bonus Amount:

Participant’s target bonus amount, which is attached on Exhibit A, is equal to a
percentage of Participant’s Eligible Earnings for the current fiscal year
(“Target Bonus Amount”). Eligible Earnings are defined as eligible W-2 earnings
received during the 162(m) Plan period (i.e. base salary including regular,
holiday, vacation, sick and retro pay, but not including bonus payments). The
Participant’s Target Bonus Amount will not exceed 100% of his or her Eligible
Earnings.

3. Corporate Performance Multiplier:

The Corporate Performance Multiplier under this Agreement is measured by MKS’
financial results. The financial metric used to calculate performance for bonus
achievement is Corporate Adjusted Operating Income, which is defined under this
Agreement as GAAP Net Operating Income excluding any unanticipated charges or
income not related to the operating performance of MKS. The award under this
Agreement is based on MKS’ performance during the current fiscal year (January
through December). Performance measurements with respect to Corporate Adjusted
Operating Income are set at the beginning of the fiscal year by the Compensation
Committee of the Board of Directors of the Company (the “Committee”). All of the
Participant’s bonus is tied to the achievement of this corporate financial goal.

4. Clawback:

Any bonus payment made hereunder shall be subject to potential cancellation,
recoupment, rescission, payback or other action in accordance with the terms of
any applicable Company clawback policy (the “Clawback Policy”) or any applicable
law, as may be in effect from time to time. The Participant hereby acknowledges
and consents to the Company’s application, implementation and enforcement of
(i) any applicable Clawback Policy in effect at the time the



--------------------------------------------------------------------------------

Participant is notified of his or her eligibility to receive the award under
this Agreement and (ii) any provision of applicable law relating to
cancellation, recoupment, rescission or payment of compensation, and agrees that
the Company may take such actions as may be necessary to effectuate the Clawback
Policy without further consideration or action.

5. Bonus Payment Date:

Bonus payouts under this Agreement shall be made as soon as possible after the
performance assessment has been completed with respect to the applicable fiscal
year and certified by the Committee, but in no event later than March 15 of the
subsequent year.

6. Employment on Bonus Payout Date Required:

In order to receive any bonus payment under this Agreement, the Participant must
be actively employed as of the payout date.

7. Administration:

The Committee shall construe and interpret the terms of this Agreement in
accordance with the 162(m) Plan. The Committee may correct any defect, supply
any omission or reconcile any inconsistency in this Agreement in the manner and
to the extent it shall deem expedient and it shall be the sole and final judge
of such expediency. All decisions by the Committee shall be made in the
Committee’s sole discretion and shall be final and binding on all persons having
or claiming any interest in this Agreement. This Agreement may be amended or
modified only by a written instrument executed by both the Company and the
Participant.

8. Miscellaneous:

a. No Right to Employment:

In no way does this Agreement create a contract for, or a right of, employment.

b. Tax Withholding:

The Company shall have the right to deduct from all payments under this
Agreement any Federal, state or local taxes required by law to be withheld with
respect to such payments.

c. Governing Law:

The provisions of this Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than the Commonwealth of
Massachusetts.

d. Limitations on Liability:

Notwithstanding any other provisions of this Agreement or the 162(m) Plan, no
individual acting as a director, officer, employee or agent of the Company will
be liable to the Participant, or Participant’s spouse, beneficiary, or any other
person for any claim, loss, liability, or expense incurred in connection with
this Agreement, nor will such individual be personally liable with respect to
this Agreement because of any other contract or other instrument he or she
executes in his or her capacity as a director, officer, employee or agent of the
Company. The Company will indemnify and hold harmless each director, officer,
employee or agent of the Company to whom any duty or power relating to the
administration or interpretation of this Agreement has been or will be
delegated, against any cost or expense (including attorneys’ fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Company’s Board of Directors) arising out of any act or omission to act
concerning this Agreement or the 162(m) Plan, unless arising out of such
person’s own fraud or bad faith.

 

2



--------------------------------------------------------------------------------

e. Participants are Unsecured Creditors:

Participants and his/her heirs, successors and assigns shall have no legal or
equitable rights, interest or claims in any property or assets of the Company by
virtue of this Agreement. The Company’s obligation under this Agreement shall be
that of an unfunded and unsecured promise of the Company to pay money in the
future.

f. IRC Section 409A:

This Agreement does not provide for the deferral of compensation for purposes of
IRC Section 409A and regulations thereunder. Any amounts payable hereunder shall
be paid in accordance with the terms of this Agreement no later than two and
one-half (2 1⁄2) months after the conclusion of the calendar year in which such
amounts are earned and no longer subject to a substantial risk of forfeiture.
However, an amount may be paid after the applicable two and one-half
(2 1⁄2) month period described in the preceding sentence if the Committee
determines that (a) it was administratively impracticable to make the payment by
the end of such period and, at the time the right to the award arose, such
impracticability was unforeseeable, (b) making the payment by the end of such
period would have jeopardized the ability of the Company to continue as a going
concern, or (c) the Company anticipates that its deduction for the payment will
not be permitted by application of IRC Section 162(m) and, at the time the right
to the award arose, a reasonable person would not have anticipated the
application of IRC Section 162(m) to the payment. In any such event, the delayed
payment shall be made as soon as reasonably practicable after the reason for the
delay no longer applies.

g. Provisions of the 162(m) Plan:

This Agreement is subject to the provisions of the 162(m) Plan, a copy of which
has been furnished to the Participant.

h. Entire Agreement:

This Agreement and the 162(m) Plan constitute the entire agreement between the
parties and supersede all prior agreements and understandings related to the
subject matter of this Agreement.

 

MKS Instruments, Inc.

         

By:

 

The Participant

         

Name:

 

 

3